Citation Nr: 1602908	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  08-29 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether the debt resulting in an overpayment of VA compensation benefits in the amount of $8,833.07 was properly created. 
 
 2.  Entitlement to waiver of recovery of an overpayment in the amount of $8,833.07.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  February 2008 and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The matter was last before the Board in July 2012, when the claim was remanded for further development.  In accordance with the remand directives, the RO conducted an audit and provided the Veteran a copy, and readjudicated the claim.  Virtual VA Entry July 2, 2014.  There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.


FINDINGS OF FACT

1.  In February 2007 and May 2007, the Veteran notified the RO that he was incarcerated. 

2.  In October 2007, the RO requested details from the Veteran concerning his incarceration and conviction, specifically, whether it was a felony for which he had been convicted.  The Veteran replied in November 2007, but did not provide the information requested.

3. It was not until February 2008 that VA received confirmation that the Veteran was incarcerated in a Federal facility for the conviction of a felony.   
 
4.  In February 2008, the RO reduced the Veteran's disability compensation payments to $117.00, effective February 16, 2007.  The effective date of the reduction was subsequently amended to July 23, 2007, based on further information concerning the date of conviction.  The Veteran has been charged with an overpayment of VA compensation benefits in the amount of $8,833.07, representing the excessive amount he received in compensation benefits.

5.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt.
 
6.  Resolving doubt in favor of the Veteran, there is an approximate balance of fault in the creation of this debt.
 
7.  Recovery of this overpayment will not subject the Veteran to undue hardship.
 
8.  A waiver of repayment of this debt would result in unfair enrichment to the Veteran.
 
9.  Denial of the waiver request would not defeat the purpose of the award of VA benefits.
 
10.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.


CONCLUSIONS OF LAW

1. A valid debt was properly created resulting from an overpayment of VA compensation benefits in the amount of $8,833.07.  38 U.S.C.A. 
 §§ 5107, 5313 (West 2014); 38 C.F.R. § 1.956, 3.665 (2015).
 
2. The criteria are not met for waiver of recovery for the overpayment of VA compensation benefits. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

This appeal involves the validity of the creation of an overpayment and a request for waiver of recovery of overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the duty to notify provisions of the VCAA do not apply. Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency.  The Veteran has not identified any outstanding records or additional evidence necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice by the Board proceeding with an appellate decision.

Validity of the Debt

The Veteran's combined disability rating has been 80 percent since August 14, 2003.   

In February 2007, the Veteran sent a letter to the RO, stating that since December 2006, he had been incarcerated in a Pennsylvania prison.  He asked VA to stop making payments.  He stated that he was facing a federal sentence, and would be in prison for several years.

In May 2007, the Veteran again wrote to VA, asking for his disability checks to be stopped.  He stated he was incarcerated and would be transported to a different facility in June.  He stated that he would write again at that time to provide his new address.

In October 2007, the RO wrote to the Veteran at his correct prison address.  The RO informed him that his benefits could not be terminated until it was verified that he had been convicted of a felony.  The RO asked the Veteran to confirm whether he was convicted of a felony, and to provide the dates of conviction and incarceration.

In November 2007, the Veteran replied, stating that he was incarcerated in December 2006 and sentenced to twelve and a half years in May 2007.  He provided his prison number and the name of his facility.  He did not respond to the RO's inquiry concerning whether he had been convicted of a felony.

In February 2008, the RO confirmed that the Veteran's conviction was due to his commission of a felony by conducting online research and contacting the prison.  The Veteran was informed that his payments would be reduced effective February 16, 2007.  In March 2008, the Veteran requested a waiver of the overpayment created. 

In April 2008, the Veteran submitted a Financial Status report, showing a monthly net income of $35 and no monthly expenses.  He reported no spouse, no dependents, no assets, and no debts.

In May 2008, the RO denied the Veteran's request for a waiver of overpayment.  The calculated amount of the debt at that time was $15,134.00.  The present appeal ensued.

In March 2014, the RO conducted further research and determined that the Veteran's actual date of conviction was May 24, 2007.  The RO determined that the Veteran's benefits should not have been reduced until July 23, 2007.   The Veteran responded with letters concerning the payments he has been making toward his debt.  VBMS Entries April 3, 3014, April 25, 2014.

In July 2014, an audit was conducted and provided to the Veteran.  Virtual VA Entries July 2, 2014.  The Veteran was advised that the recalculated amount of his original debt was $8,833.07, based on the corrected date of his felony conviction.  

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper , 1 Vet. App. at 434. 

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757  (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10)  (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

The United States Court of Appeals for Veterans Claims (Veterans Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499   (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b) . 

38 U.S.C.A.§ 5313 provides for limitation on payment of compensation for persons incarcerated for conviction of a felony.  For the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends, the rate of compensation payable to a veteran with a service-connected disability rated at 20 percent or more is limited to the amount of 10 percent. 38 U.S.C.A. § 5313(A)(1)(a) , 1114(a). 

Upon review of the evidence, the Board finds that the debt was validly created. 
As an initial matter, the Veteran does not assert that the calculation of the debt is incorrect; rather, he disagrees that he should be responsible for any debt because he notified VA several times of his incarceration.  He does not challenge VA's mathematical calculations, or the fact that the compensation rate payable to persons incarcerated for conviction of a felony must be reduced.

It is clear that the Veteran notified VA in February 2007, May 2007, and November 2007 letters that he was incarcerated.  No information, however, was provided as to the needed details of his incarceration or conviction.  The RO specifically asked the Veteran to state whether or not he had been convicted of a felony, and while he responded, he did not provide the requested information.  VA had an obligation, upon learning of the incarceration, to obtain details of the conviction and advise him that the reduction in compensation could result in an overpayment.  VA took action, as detailed above, to verify the nature of the Veteran's incarceration and conviction.  Unfortunately, it was not until February 2008 that VA confirmed that the Veteran had been incarcerated and convicted due to his commission of a felony.  While the delay in confirming the details of the incarceration is a fact that is certainly significant, the Board cannot find that such delay equates to administrative error in the creation of the debt. VA was obligated to pay the Veteran at the 80 percent rate until such time as it confirmed a felony incarceration and conviction.  By doing so, the Veteran received the full benefit allowed by law. While it is regrettable that the delay in obtaining details regarding the incarceration and conviction  led to the creation of the overpayment, such was not premised on administrative error.  Accordingly, the Board finds that the debt was properly created.

Entitlement to a Waiver of Overpayment

As this debt was found to be validly created, the Board turns to the issue of whether this debt may be waived.  The Veteran maintains that he notified VA of his incarceration and that it is not his fault that VA continued to pay him additional  benefits.  

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965 (2015).

In determining this, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 ; 38 C.F.R. § 1.965(a) .

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b) ; see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

The Board finds no evidence in the claims file of any intent to deceive or to seek unfair advantage by the Veteran in the creation of the indebtedness.  The Veteran was imprisoned and while he should have informed VA in a timely manner that it was a felony for which he had been incarcerated and convicted, the Board finds that his failure to do so was not an act of fraud, misrepresentation, or bad faith.
In cases where there is no fraud, misrepresentation, or bad faith on an appellant's part with respect to the creation of the overpayment at issue, waiver is not precluded.  38 U.S.C.A. § 5302(a) (West 2014).  In order to adjudicate the appeal the Board must determine whether recovery of the indebtedness would be against equity and good conscience.  

The pertinent regulation provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2015).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment. 

The Board finds that the Veteran is partially at fault for the creation of the overpayment because of his failure to inform VA of the nature of his incarceration, particularly when questioned in October 2007.  

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2)  (2015).  There was a delay of eight months between the Veteran's February 2007 letter to the RO informing it of his incarceration, and October 2007 when the RO followed up by requesting the necessary details of the incarceration and conviction.  There was a further delay of three months between the Veteran's November 2007 response, which did not contain the needed information, and February 2008, when the RO independently confirmed the felony incarceration and conviction.  However, upon this confirmation, the RO acted swiftly to stop payment and inform the Veteran of his overpayment.  Viewing these facts in the light most favorable to the Veteran, there is an approximate balance of fault in the creation of the overpayment.

With respect to the third element, whether the Veteran would be subjected to undue hardship if the debt were recovered, the Board finds it particularly significant that during the time the Veteran was apprised of the debt and began repayment, he was still incarcerated and thus did not have any daily expenses for his living situation.  He also had no spouse, dependents, or debts.  He has indicated that the debt is now nearly repaid.  Upon his release his compensation payments should resume.  Accordingly, collection of the debt has not deprived the Veteran of basic necessities and there has been no undue hardship to him.

The Board further finds that a waiver of overpayment would cause unjust enrichment to the Veteran.  To offer a waiver of this overpayment debt would be an unfair reward, especially in light of the fact that the Veteran was at least partly responsible for the creation of the debt.

Next, the Board has considered whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  To reiterate above, the Veteran received benefits in excess of the amount he was entitled to under law because he collected a higher disability payment than authorized during his period of incarceration for a felony conviction.  The Board finds that recovery of the debt confirms, rather than defeats, the purpose of compensation payments because the applicable regulations account for the fact that the Veteran's daily needs were being met during his time of incarceration.

Finally, the Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show this.  Thus, this element does not support the appellant's request for a waiver of overpayment.

After weighing all of the enumerated factors, and relying heavily on the finding of no undue hardship, that a waiver of overpayment would cause unjust enrichment to the Veteran, and that recovery of the debt confirms, rather than defeats, the purpose of compensation payments, the Board finds that total recovery of the overpayment does not violate the principles of equity and good conscience.

 The preponderance of the evidence is against the Veteran's appeal, and waiver of recovery of the overpayment of VA compensation benefits is not warranted.



ORDER

An overpayment of VA compensation benefits in the amount of $8,833.07 was properly created.

Waiver of recovery of an overpayment of VA compensation benefits in the amount of $8,833.07 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


